PER CURIAM.
Ronald Miles seeks to appeal the district court’s order denying relief on his Fed. R.Civ.P. 60(b) motion for reconsideration of the district court’s order denying relief on his 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) petition. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Miles v. Angelone, No. CA-00-204 AM (E.D. Va. filed Oct. 23, 2001 & entered Oct. 24, 2001). In addition, we deny Miles’ motions for judicial notice, appointment of counsel, discovery, and emergency relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.